UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7113


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD KYLE VIVERETTE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cr-00220-BO-1)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Kyle Viverette, Appellant Pro Se.   Shailika S. Kotiya,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Kyle Viverette appeals the district court’s order

denying     his   motion       for   a   sentence    reduction         pursuant     to   18

U.S.C. § 3582(c)(2) (2012).                We have reviewed the record and

find   no   reversible         error.      Accordingly,          we    affirm   for      the

reasons     stated      by     the   district   court.            United      States      v.

Viverette, No. 5:11-cr-00220-BO-1 (E.D.N.C. June 29, 2015).                              We

dispense     with       oral    argument     because       the        facts   and   legal

contentions       are   adequately       presented    in    the       materials     before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2